Exhibit 10.1

AMENDMENT NO. 2 TO CREDIT AGREEMENT

November 7, 2013

THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Agreement”) is made as of
November 7, 2013, by and among BEASLEY MEZZANINE HOLDINGS, LLC (the “Borrower”),
the undersigned Lenders and GENERAL ELECTRIC CAPITAL CORPORATION, as
administrative agent and collateral agent for the Lenders (in such capacity, and
together with its successors and permitted assigns, the “Administrative Agent”).

WHEREAS, the Borrower, the Lenders, the L/C Issuers and the Administrative Agent
are party to that certain Credit Agreement dated as of August 9, 2012 (as
amended and in effect immediately prior to the effectiveness of this Agreement,
the “Credit Agreement”), providing, subject to the terms and conditions thereof,
for extensions of credit to be made by the Lenders to the Borrower.

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
to permit certain additional Restricted Junior Payments; and

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Lenders have agreed to amend the Credit Agreement;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and subject to the terms and conditions hereof,
the parties hereto agree as follows:

1. Definitions; Section References. Except as otherwise defined in this
Agreement, terms defined in the Credit Agreement are used herein as defined
therein.

2. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
precedent set forth in Section 3 of this Agreement, the Credit Agreement is
hereby amended as follows:

(a) Subsection 7.5(iv) of the Credit Agreement is hereby amended to delete
therefrom the amount “Five Hundred Thousand Dollars ($500,000)” and insert
therefore the amount “Two Million Dollars ($2,000,000)”.

3. Conditions of Effectiveness. The effectiveness of this Agreement is subject
to the condition precedent that the Administrative Agent shall have received
counterparts of this Agreement, duly executed by each Credit Party and the
Requisite Lenders.

4. Representations and Warranties of the Credit Parties. Each Credit Party
hereby represents and warrants as of the date hereof as follows:

(a) This Agreement and the Credit Agreement as amended hereby constitute the
legally valid and binding obligations of such Credit Party, enforceable against
such Credit Party in accordance with their respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

(b) Both before and after giving effect to this Agreement, no Event of Default
or Potential Event of Default has occurred and is continuing.



--------------------------------------------------------------------------------

(c) Both before and after giving effect to this Agreement, the representations
and warranties contained in the Credit Agreement and in the other Loan Documents
are true, correct and complete in all material respects (or, if such
representation or warranty is qualified by “material” or “Material Adverse
Effect”, in all respects) on and as of the date hereof to the same extent as
though made on and as of the date hereof, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties were true, correct and complete in all
material respects (or, if such representation or warranty is qualified by
“material” or “Material Adverse Effect”, in all respects) on and as of such
earlier date (or previously waived in accordance with the Credit Agreement).

5. Ratification and Reaffirmation. Each Credit Party hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, and each grant of security interests and liens in favor of
Administrative Agent, any Lender or any other Secured Party, as the case may be,
under each Loan Document, (ii) agrees and acknowledges that the Liens in favor
of Administrative Agent and the Secured Parties under each Loan Document
constitute valid, binding, enforceable and perfected first priority liens and
security interests (subject only to Permitted Liens) securing the Obligations
and are not subject to avoidance, disallowance or subordination pursuant to any
applicable law, (iii) agrees and acknowledges the Obligations constitute legal,
valid and binding obligations of such Credit Party and that (x) no offsets,
defenses or counterclaims to the Obligations or any other causes of action with
respect to the Obligations or the Loan Documents exist and (y) no portion of the
Obligations is subject to avoidance, disallowance, reduction or subordination
pursuant to any applicable law, (iv) agrees that such ratification and
reaffirmation is not a condition to the continued effectiveness of the Loan
Documents, and (v) agrees that neither such ratification and reaffirmation, nor
Administrative Agent’s nor any Lender’s solicitation of such ratification and
reaffirmation, constitutes a course of dealing giving rise to any obligation or
condition requiring a similar or any other ratification or reaffirmation from
each party to the Credit Agreement with respect to any subsequent modifications,
consent or waiver with respect to the Credit Agreement or other Loan Documents.
Each Credit Party acknowledges and agrees that any of the Loan Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Agreement. The Credit Agreement and each other Loan Document is in all respects
hereby ratified and confirmed. This Agreement shall constitute a “Loan Document”
for purposes of the Credit Agreement.

6. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

7. Costs and Expenses of the Administrative Agent. The Borrower shall pay on
demand all actual and reasonable, documented, out-of-pocket costs and expenses
of the Administrative Agent and all reasonable, out-of-pocket and documented
fees, expenses and disbursements of counsel to the Administrative Agent in
connection with the negotiation, preparation and execution of this Agreement and
any document, instrument or agreement delivered pursuant to this Agreement, to
the extent required pursuant to subsection 10.2 of the Credit Agreement.

8. Governing Law. This Agreement shall be governed by, and shall be construed in
accordance with the internal laws of the State of New York, without regard to
conflicts of laws principles.

 

2



--------------------------------------------------------------------------------

9. Limited Effect. This Agreement relates only to the specific matters expressly
covered herein, shall not be considered to be a waiver of any rights, claims or
remedies any Lender may have under the Credit Agreement or under any other Loan
Document (except as expressly set forth herein) or under applicable law, and
shall not be considered to create a course of dealing or to otherwise obligate
in any respect any Lender to execute similar or other amendments or grant any
waivers under the same or similar or other circumstances in the future.

10. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

11. Counterparts. This Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

BEASLEY MEZZANINE HOLDINGS, LLC, as Borrower By  

/s/ B. Caroline Beasley

  Name:   B. Caroline Beasley   Title:   Vice President, Chief Financial Officer
Secretary and Treasurer

 

BEASLEY BROADCAST GROUP, INC., BEASLEY FM ACQUISITION CORP., BEASLEY AP
HOLDINGS, LLC, BEASLEY BA HOLDINGS, LLC, WCHZ LICENSE, LLC, WGOR LICENSE, LLC,

WWNN LICENSE, LLC,

as Credit Parties

By  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:   Vice President, Chief Financial Officer
Secretary and Treasurer

 

BEASLEY BROADCASTING OF NEVADA, LLC,

KJUL LICENSE, LLC,

as Credit Parties

By  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:   Manager



--------------------------------------------------------------------------------

BEASLEY BROADCASTING OF SOUTHWEST FLORIDA, INC.,

BEASLEY RADIO, INC.,

as Credit Parties

By  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:   Secretary

 

BEASLEY-REED ACQUISITION PARTNERSHIP, KDWN LICENSE LIMITED PARTNERSHIP, WAEC
LICENSE LIMITED PARTNERSHIP, WAZZ LICENSE LIMITED PARTNERSHIP, WDAS LICENSE
LIMITED PARTNERSHIP, WFLB LICENSE LIMITED PARTNERSHIP, WIKS LICENSE LIMITED
PARTNERSHIP, WJBX LICENSE LIMITED PARTNERSHIP, WKIS LICENSE LIMITED PARTNERSHIP,
WKML LICENSE LIMITED PARTNERSHIP, WMGV LICENSE LIMITED PARTNERSHIP, WNCT LICENSE
LIMITED PARTNERSHIP, WPOW LICENSE LIMITED PARTNERSHIP, WRXK LICENSE LIMITED
PARTNERSHIP, WSFL LICENSE LIMITED PARTNERSHIP, WTMR LICENSE LIMITED PARTNERSHIP,
WWDB LICENSE LIMITED PARTNERSHIP, WXNR LICENSE LIMITED PARTNERSHIP,

WXTU LICENSE LIMITED PARTNERSHIP,

as Credit Parties

By: BEASLEY FM ACQUISITION CORP., a general partner of each of the foregoing By
 

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:   Vice President, Chief Financial Officer
Secretary and Treasurer



--------------------------------------------------------------------------------

WJPT LICENSE LIMITED PARTNERSHIP, as a Credit Party By: BEASLEY RADIO, INC., as
general partner By  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:   Secretary

 

WQAM LICENSE LIMITED PARTNERSHIP, as a Credit Party By: BEASLEY-REED ACQUISITION
PARTNERSHIP, as general partner By: BEASLEY FM ACQUISITION CORP., as general
partner By  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:   Vice President, Chief Financial Officer
Secretary and Treasurer

 

WXKB LICENSE LIMITED PARTNERSHIP, as a Credit Party By: BEASLEY BROADCASTING OF
SOUTHWEST FLORIDA, INC., as general partner By  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:   Secretary



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender and as Administrative Agent By
 

/s/ Nirmal B. Bivek

  Name:   Nirmal B. Bivek   Title:   Duly Authorized Signatory



--------------------------------------------------------------------------------

GE CAPITAL BANK, as a Lender By  

/s/ Heather Leigh Glade

  Name:   Heather Leigh Glade   Title:   Duly Authorized Signatory

FLORIDA COMMUNITY BANK N.A., as a

Lender

By  

/s/ Jonathan Simoens

  Name:   Jonathan Simoens   Title:   Senior Vice President BANK UNITED N.A., as
a Lender By  

/s/ Charles J. Klenk

  Name:   Charles J. Klenk   Title:   Senior Vice President WEBSTER BANK, as a
Lender By  

/s/ Robert E. Meditz

  Name:   Robert E. Meditz   Title:   Vice President WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender By  

/s/ Teddy Koch

  Name:   Teddy Koch   Title:   Assistant Vice President

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By  

/s/ Darren Gersche

  Name:   Darren Gersche   Title:   Senior Vice President



--------------------------------------------------------------------------------

U.S BANK NATIONAL ASSOCIATION, as a Lender By  

/s/ Garret Komjathy

  Name:   Garret Komjathy   Title:   Senior Vice President